Citation Nr: 1125673	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  04-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for left ear hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for physiological mitral regurgitation and pulmonary incompetence.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine.

6.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

7.  Entitlement to an initial compensable rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine.

8.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 2001.  This case came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When the case was previously before the Board in August 2008, the Board decided several issues but remanded the issues of entitlement to higher ratings for cervical and lumbar spine disabilities, physiological mitral regurgitation with pulmonary incompetence, peripheral neuropathy of the lower extremities, occipital and frontal headaches associated with degenerative joint disease of the cervical spine and degenerative arthritis of the knees, as well as the issue of entitlement to an initial compensable rating for left ear hearing loss to the Appeals Management Center (AMC) for further development.  The case has been returned to the Board for appellate action.  Regrettably, the Board notes that the record reflects that, after the file was transferred to the AMC, it was lost.  The current record is reconstructed.  

The issues of entitlement to higher ratings for physiological mitral regurgitation with pulmonary incompetence, peripheral neuropathy of the lower extremities and an initial compensable rating for left ear hearing loss, are addressed in the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's degenerative joint and disc disease of the cervical spine is not productive of ankylosis or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during any relevant 12-month period, limitation of motion that more nearly approximates severe than moderate.

2.  The Veteran's degenerative joint and disc disease of the lumbar spine is not productive of ankylosis or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during any relevant 12-month period, limitation of motion that more nearly approximates severe than moderate, or more than moderate IVDS.  

3.  The Veteran's headache disability is not productive of any prostrating attacks.  

4.  The Veteran's degenerative arthritis of the right knee is manifested by limitation of flexion but flexion has not been limited to less than 45 degrees; the disability is not manifested by limitation of extension, recurrent subluxation or lateral instability, or frequent episodes of "locking," pain, and effusion.  

5.  The Veteran's degenerative arthritis of the left knee is manifested by limitation of flexion but flexion has not been limited to less than 45 degrees; the disability is not manifested by limitation of extension, recurrent subluxation or lateral instability, or frequent episodes of "locking," pain, and effusion.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2010).

2.  The criteria for an initial disability rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2010).

3.  The criteria for an initial compensable rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to higher ratings for service-connected cervical and lumbar spine disabilities, headaches, and bilateral knee disorders.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the Veteran sought service connection for disabilities including his neck and back in June 2001, prior to separation from service.  In November 2001, the RO sent the Veteran a letter addressing the VCAA requirements for these claims.  Additional letters were sent in March 2006, May 2006 and November 2010, advising the Veteran of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  Although the Veteran was not provided all required notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in January 2011.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  After his claims folder was delivered to the AMC and lost, a rebuilt folder was assembled.  In addition, the Veteran was afforded appropriate VA examinations, the most recent in December 2010.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claims.


II.  Legal Criteria

General

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2010) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

III.  Rating Criteria

Spine

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised. VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome (IVDS) is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, pertaining to limitation of motion of the lumbar spine, a rating of 10 percent was warranted for slight limitation of motion.  A rating of 20 percent was warranted for moderate limitation of motion.  A rating of 40 percent was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to September 26, 2003, pertaining to lumbosacral strain, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent was warranted for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, pertaining to limitation of motion of the cervical spine, a rating of 10 percent was warranted for slight limitation of motion.  A rating of 20 percent was warranted for moderate limitation of motion.  A rating of 30 percent was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome (IVDS) warrants a 10 percent rating if "mild" and a 20 percent rating if "moderate."  A 40 percent evaluation is awarded for IVDS if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Diagnostic Code 5286 (in effect prior to September 26, 2003) provided ratings for complete bony fixation (ankylosis) of the spine.  Ankylosis of the spine in a favorable angle was to be rated 60 percent disabling.  Ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), was to be rated 100 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5287 (in effect prior to September 26, 2003) provided ratings for ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine was to be rated 30 percent disabling.  Unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

The rating schedule did not define "slight" versus "normal" versus "severe" limitation of motion.  However, although the criteria under Diagnostic Codes 5290 through 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

In that regard, the Board notes that under current VA rating criteria normal range of motion of the cervical spine is defined as forward flexion and extension to 45 degrees each, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2010).

Under the criteria effective from September 26, 2003, spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2009). IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

In pertinent part, under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical is 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine, or if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide, in pertinent part, the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees; forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Knees

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Headaches

The Veteran's disability, occipital and frontal headaches associated with degenerative joint disease of the cervical spine, is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran filed the instant claims for service connection for his back, neck and knees concurrent with his separation from service.  Service connection for the neck and back disabilities was granted in a March 2003 rating decision, with a 30 percent rating assigned for the cervical spine and a 20 percent rating assigned for the lumbar spine, effective from September 1, 2001, the day following his separation from service.  According to the March 2003 VA rating decision, the Veteran underwent QTC examination in December 2001 which showed severely limited motion of the neck due to pain.  No neurological involvement of the upper extremities was noted.  As to the lumbar spine, there was forward flexion to 75 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally and rotation to 35 degrees bilaterally.  

The Board notes parenthetically that service connection is in effect for peripheral neuropathy of the right and left upper extremities, each rated at 20 percent disabling, but that these are not on appeal.  

Spinal Disabilities prior to September 26, 2003

As to the spinal disabilities, the Board finds at this point that the evidence, relating to symptoms and impairment prior to September 26, 2003, does not show entitlement to a rating higher than 20 percent under the criteria then in effect for the lumbar spine, or in excess of 30 percent for the cervical spine.  Under the rating criteria in effect prior to September 26, 2003, a higher rating of 40 percent under Diagnostic Code 5292 requires limitation of motion of the lumbar spine that more nearly approximates severe than moderate, while a higher rating of 40 percent under Diagnostic Code 5295 requires impairment that more nearly approximates severe lumbosacral strain with listing of the entire body to the opposite side and other specific symptoms not shown on examination.  None of these criteria are met or more nearly approximated during the period in question.  There is no ankylosis noted.  Finally, there is no evidence of incapacitating episodes or separately ratable neurologic impairment.  As to the cervical spine, the ranges of motion recorded throughout the claims folder demonstrate severe limitation of motion consistent with the 30 percent rating assigned.  There is no ankylosis noted.  Also, there was no showing of IVDS which could be described as severe with recurrent attacks and intermittent relief.  Nor was there a report of persistent symptoms appropriate to the site of the diseased disc, with little intermittent relief.  No neurological involvement was noted on the QTC examination.  

Spine disabilities for the period beginning September 26, 2003, knee disabilities and headaches

Service connection for bilateral knee disability was initially denied in the March 2003 rating decision but later granted, and the disabilities were assigned 10 percent ratings for each knee under DC 5260 effective from March 2002.  Service connection for occipital and frontal headaches associated with the cervical spine disability was also granted, with a noncompensable rating effective in April 2003.  

A letter from the Veteran's wife in December 2003 indicates that he has more pain in his neck and back than is reflected in his comments.  She noted that he had trouble sleeping and required back and neck massage for the pain.  She stated that they purchased a traction device but could not use it due to his need to sit down due to his being tired.  She also reported problems with intimacy due to the back problem.  

VA neurological evaluation of the cervical spine in December 2003 noted the Veteran's history of motor vehicle accident over 8 years ago.  He complained of current chronic neck pain.  He was treating with Tylenol #3 and had achieved good results with injections and aquatherapy in the past.  The examiner noted that a 1997 MRI revealed cervical disc herniation at C4-5 and canal stenosis without root compression.  The impression was chronic neck pain and neuropathic pain, known herniated cervical disk, probable post-traumatic degenerative joint disease, peripheral small and large fiber neuropathy pattern without known risk factors but otherwise normal neurological disease.  It was suggested that he change to Motrin as needed, TENS unit, aquatherapy and Neurontin.  

Diagnostic testing of record includes multiple MRI's and CT scans.  MRI of the left knee in July 2003 revealed findings consistent with medial meniscal tear with minimal effusion and mild degenerative change.  MRI of the right knee in July 2003 revealed findings consistent with medial meniscal tear, small effusion and mild degenerative change.  A February 2004 cervical MRI revealed spinal stenosis and disc bulge at C4-5, C5-6 and C3-4.  CT of the cervical spine in July 2005 revealed possible herniation at C4-5 and spinal stenosis at C5-6.  

The Veteran underwent examination by QTC in January 2007 which addressed the neck, back, knees and headaches.  The examiner noted the Veteran's reports of headaches, back, neck and knee pain.  The Veteran reported constant headaches but noted that he could go to work despite the headaches if he takes medication.  He reported they occurred three times per week but also noted they occurred constantly.  He takes one amitriptyline for relief.  There were no functional effects of the headaches.  

As to the knees, he complained that these were constantly painful at a 7 out of 10.  There was no functional impairment due to the knees, and he treated with ibuprofen and Tylenol.  As to the back and neck, he reported having back pain three times per week lasting three hours.  The pain was a seven out of 10.  He can function despite the pain with medication.  He wears a back brace.  The back does not cause incapacitation but functionally affects playing sports and walking.  As to the neck, he suffers moderate stiffness, weakness and localized pain at 8 out of 10 elicited by physical activity and stress and relieved by rest, ibuprofen and Gabapentin.  He can function with medication.  He reports no incapacitation or functional impairment due to the neck disability.  

Examination revealed normal gait, posture and weight bearing.  The knees showed weakness and guarding of movement.  There was no recurrent subluxation, locking pain, joint effusion or crepitus bilaterally.  The range of motion of the knees was 0 to 140 bilaterally with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligament and meniscus tests were within normal limits bilaterally.  

The cervical spine demonstrated radiating pain, moderate muscle spasm and moderate tenderness without ankylosis.  Range of motion was flexion to 40 degrees with pain at 5 degrees.  Extension was to 40 degrees with pain at 5 degrees.  Lateral flexion was 40 degrees bilaterally with pain at 5 degrees.  Rotation was 60 degrees bilaterally with pain at 20 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The lumbar spine demonstrated radiating pain, moderate muscle spasm and moderate tenderness without ankylosis.  Range of motion was flexion to 60 degrees with pain at 30 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Lateral flexion was 20 degrees bilaterally with pain at 10 degrees.  Rotation was 20 degrees bilaterally with pain at 10 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The spine had normal symmetry and motion.  There was evidence of intervertebral disc syndrome of the cervical and lumbar spine.  

Examination of cranial nerves was within normal limits.  

The diagnoses included occipital and frontal headaches, subjectively headaches and objectively non contributory, no change in diagnosis, as to the knees, cervical and lumbar disabilities, no change in diagnosis.  

MRI of the cervical spine conducted in February 2009 revealed mild to moderate degenerative discogenic disease at C3-6, with moderate to severe spinal stenosis at C5-6, C6-7, with suggested cord edema or myeolmalacia of the cord at C3-4 and C4-5 levels.  

The Veteran was afforded a detailed VA neurological evaluation in September 2009.  The claims folders were reviewed.  The examiner noted that cervical decompression was recommended but rejected.  As to headaches, the examiner noted these and the cervical injury were related to the Veteran's MVA in 1994.  It was noted that the Veteran was transported to the ER and discharged the same day.  He takes aspirin and ibuprofen as well as cyclobenzaprine.  He also rests for relief.  Response to these measures is good.  Examination was normal as to vibratory sense, position sense, mental status, cranial nerves, reflexes and cerebellar exam.  The diagnosis was cervogenic headaches with no significant effects on usual occupation.  It reportedly prevented exercise and sports and had a severe effect on recreation and traveling, but mild to no effects on other activities.  

As to spine pain, it was noted that the Veteran engaged in stretching and light free weights, in addition to the aforementioned medication, for treatment.  (Erectile dysfunction was noted, but the Board observes that this disability is rated separately.)  Paresthesias were noted.  There was a history of fatigue, stiffness, weakness, spasm, and pain in the entire spine which was sharp, radiating, daily constant and moderate.  There were no incapacitating episodes of spine disease.  The Veteran wore a back brace.  

On examination of the spine, posture, position and gait were normal.  There was no abnormal curvature or ankylosis of the cervical or thoracolumbar spine.  There were pain with motion and tenderness bilaterally but no other objective abnormality of the cervical spine.  As to the thoracolumbar spine, abnormalities included pain with motion and left-sided tenderness.  Detailed motor examination revealed active motion against full resistance in all areas tested including elbows, wrist, fingers, thumb, hip, knee, ankle and great toe.  Muscle tone was normal and there was no atrophy.  Sensory examination was normal for all areas of the upper and lower extremities.  Detailed reflex examination was normal for all upper and lower reflexes tested.  Range of motion included cervical spine, 0 to 30 degrees extension and flexion, lateral flexion to 20 degrees right, 30 degrees left, and lateral rotation 40 degrees right, 35 degrees left.  There was no objective evidence of pain on range of motion or additional limitation on three repetitions.  Range of motion testing of the thoracolumbar spine disclosed 0 to 65 degrees flexion, 0 to 25 degrees extension, lateral flexion to 18 degrees bilaterally, and lateral rotation 45 degrees right, 55 degrees left.  There was no objective evidence of pain on range of motion or additional limitation on three repetitions.  Lasegue's sign was not positive and there was no clinical evidence for myelopathy in face of cervical spinal stenosis and cord signal abnormality.  September 2009 MRI's were reviewed as well as EMG/NCV of the upper extremities performed in 2004.  

The diagnosis section of the examination report notes that the Veteran was currently working as a communication security manager and had been employed in that job for 2 to 5 years.  The Veteran lost no work in the past 12 months.  The spine pain associated with his cervical spinal stenosis and moderate lumbar degenerative joint disease and lumbar sprain caused significant effects on his occupation.  The examiner noted decreased concentration, poor social interaction, decreased mobility, problems lifting and carrying, decreased stamina, weakness, fatigue, and decreased strength in the lower extremities.  It caused severe limits on exercise and prevented sports.  The examiner concluded that there was no evidence on today's examination to support a diagnosis of peripheral neuropathy of the lower extremities.  

The Veteran was afforded medical examination including the spine, knees and headaches in December 2010 during which he reported he was still working as a manager full time and had lost no work in the past year.  The examiner reviewed the claims folders.  As to the knees, he reported a history of worsening pain not helped by ibuprofen, ice and heat.  Symptoms included pain and stiffness with no deformity, giving way or instability.  There was locking one to three times per month with no effusion.  There was no inflammation or flare-up of joint disease.  There were no incapacitating episodes of arthritis.  He was unable to stand more than a few minutes or walk more than a few yards.  He used a brace intermittently or occasionally.  

Examination of both knees revealed crepitus but no grinding, clicks, snaps, or instability.  In addition, there was no patellar or meniscal, tendon or bursae abnormality.  Range of motion was 0 to 140 degrees bilaterally, with objective evidence of pain with motion but no additional pain with repetitive motion or additional limitations of range of motion.  There was no ankylosis.  X-rays from September 2009 revealed bilateral DJD.  

On examination of the spine, posture, position and gait were normal.  There was no abnormal curvature or ankylosis of the cervical or thoracolumbar spine.  There were guarding, pain with motion and tenderness bilaterally but no other objective abnormality of the cervical spine.  As to the thoracolumbar spine, there were guarding, pain with motion and tenderness.  Detailed motor examination revealed active motion against full resistance in all areas tested including the elbows, wrists, fingers, thumbs, hips, knees, ankle sand great toes.  Muscle tone was normal and there was no atrophy.  Sensory examination was normal for all areas of the upper and lower extremity areas tested.  Detailed reflex examination was normal for all upper and lower reflexes tested.  

Range of motion testing of the cervical spine disclosed 0 to 30 degrees extension and flexion, lateral flexion to 20 degrees right, 30 degrees left, lateral rotation 35 degrees right, and left not reported.  There was objective evidence of pain on repetitive motion but no additional limitation on three repetitions.  Range of motion testing of the thoracolumbar spine disclosed 0 to 70 degrees flexion, 0 to 25 degrees extension, lateral flexion to 20 degrees bilaterally, and lateral rotation 40 degrees right, 55 degrees left.  There was objective evidence of pain on repetitive range of motion but no additional limitation on three repetitions.  Lasegue's sign was not positive.  July 2005 and September 2009 MRI's were reviewed.  

The diagnoses were cervical spinal stenosis with no clinical evidence of upper extremity neuropathy, lumbar degenerative joint disease and lumbar strain with no clinical evidence of lower extremity neuropathy.  With respect to effects on occupation, it was noted that the Veteran works a desk job and at times takes a break if he has severe neck and lower back pain.  Usual daily activities affected include exercise, playing with his children and sexual activity, as well as overall physical activity.  The examiner noted that the EMG/NCV performed in 2004 was normal and the clinical evidence was normal as to peripheral neuropathy.  

A neurological examination to evaluate the headaches was also conducted in the December 2010 examination process.  The Veteran reported taking Ibuprofen with poor result.  Headaches were daily and associated with neck pain.  The headaches were described as migraine but not prostrating.  Ordinary activity is possible during headaches.  They last for hours and are treated with 800 mg Ibuprofen three times per day.  Fundoscopic and mental examination were normal.  Cranial nerves were intact, and cerebellar examination was normal.  There were no evidence of chorea and no carotid bruits.  The diagnosis was cervicogenic headaches with occipital and frontal tension headaches.  The Veteran works through the headaches.  The Veteran limits physical activity that precipitates headaches.  

On review of the evidence above relating to cervical and lumbar symptoms and impairment from September 26, 2003, the Board finds the General Rating Formula criteria for increased ratings are not met.  As to the cervical spine, a rating in excess of 30 percent is not met as there is no ankylosis and there have been no incapacitating episodes.  As to the lumbar spine, a schedular rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case the Veteran's forward flexion during the period in question has been 60 through 70 degrees, and there is no ankylosis to any degree.  Moreover, there have been no incapacitating episodes requiring bed rest prescribed by a physician.  Neurological impairment in lower extremities is separately rated and is being addressed in the Remand that follows this decision.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his wife in the form of correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, his wife as a layperson can certainly provide an eyewitness account of a Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording both the Veteran and his wife full competence and credibility, nothing in their correspondence to VA shows the Veteran has more closely approximated the criteria for a higher evaluations.  

The Board has considered whether additional compensation is warranted under the DeLuca factors for either disability.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion of either the cervical or lumbar spine, with the exception of the December 2010 examination which found additional limitation on repetitive motion but not on three repetitive motions.  The Board concludes that a higher rating based on those factors is not warranted.

On review of the evidence above relating to bilateral knee symptoms and impairment, the Board finds the criteria for increased ratings are not met or more nearly approximated.  A schedular rating in excess of 10 percent requires limitation of flexion that more nearly approximates limitation to 30 degrees than 45 degrees.  In this case the Veteran's flexion during the period in question has been 140 degrees bilaterally.  In addition, there is no limitation of extension, recurrent subluxation or lateral instability.  Although locking was reported to occur three times per month, there was no dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  It was specifically noted that the Veteran's episodes of locking were not associated with joint effusion.

Again, the Board has considered the Veteran's contentions.  However, even affording both the Veteran full competence and credibility, nothing in the correspondence to VA shows the Veteran has more closely approximated the criteria for a higher evaluations for the knees or that a separate rating is warranted for impairment in either knee.  

The Board has again considered whether additional compensation is warranted under the DeLuca factors for either knee disability.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion of either knee.  The Board concludes that a higher rating based on those factors is not warranted.

On review of the evidence above relating to the Veteran's headache disability, the Board finds the VA criteria for a compensable rating are not met.  The Veteran has described the headaches as non prostrating.  He has consistently indicated that he can work through the headaches.  Thus, he has not demonstrated that he has characteristic prostrating headaches averaging at least one headache in two months.  Again, the Board accords the Veteran full competence and credibility as to his contentions, but nothing in the correspondence to VA shows the Veteran has more closely approximated the criteria for a higher evaluations for headaches.  

Additional Consideration

At no point during the pendency of the claims have the criteria for an increased rating been met under the applicable rating criteria for either the cervical or lumbar spine disability, either knee disability or the headache disability.  Accordingly, "staged rating" is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  However, the record reflects the Veteran has not required frequent hospitalizations for any of the disabilities on appeal and the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by schedular criteria.  The Veteran is in fact working full-time as a communications manager as reported in the December 2010 examination report, and he has lost no time from work in the past year.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Accordingly, the claims must be denied.  In so concluding, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Entitlement to an initial rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine is denied.

Entitlement to an initial compensable rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee is denied.


REMAND

The Board has determined that further development is required before the remaining claims on appeal are decided.  

As set forth in the August 2008 Board remand, regarding the claim of entitlement to a compensable rating for left ear hearing loss, the Board again notes that in the March 2003 rating decision granting service connection for left ear hearing loss, the RO observed that the Veteran had some hearing loss in the right ear but it was not severe enough to be considered a disability for VA compensation purposes.  The report of a VA fee-basis examination in January 2007 reveals that the established diagnosis of left ear hearing loss was changed to bilateral hearing loss and that the testing results support the presence of right ear hearing loss disability for VA compensation purposes.  On remand, the December 2010 VA audiology examination contains testing results supporting the presence of right ear hearing loss disability for VA compensation purposes as well as a diagnosis of bilateral sensorineural hearing loss.  With respect to the issue of entitlement to service connection for right ear hearing loss, the Board finds that this issue is inextricably intertwined with the issue of a compensable rating for left ear hearing loss.  The Board directed development that would encompass both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation].  This was not accomplished, as neither the AMC nor the RO addressed the issue of entitlement to service connection for right ear hearing loss.  In its application of the facts to the regulatory framework involving the evaluation of left ear hearing loss, the AMC noted in the January 2011 SSOC that the right ear is not service-connected.  

The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's August 2008 remand may be accomplished.  Accordingly, the Board will again defer its decision on the left ear hearing loss claim.  

As to the claim involving physiological mitral regurgitation and pulmonary incompetence, the Veteran's representative accurately points out in his April 2011 argument that the December 2010 examination for that disability relied upon a stress test that was performed in November 2006.  The Board notes that this disability is rated under Diagnostic Code 7000 which considers data obtained through such a test.  Moreover, the Board observes the indication in the examination report that there was no history of myocardial infarction but the November 2006 stress test contains a finding of abnormal ECG suggestive of acute MI.  The Board finds the November 2006 test is not a sufficiently contemporary test under the circumstances, and notes that in view of the seemingly divergent findings regarding myocardial infarction that further evaluation and clarification are necessary prior to Board review.  Additionally, the Board notes that this claim was not included in the November 2010 VCAA notice sent from the AMC to the Veteran.  He should be given appropriate notice on remand.

As to the claims for higher ratings for peripheral neuropathy of the lower extremities, VA preventative medicine and primary care consultations on April 5, 2011, reflect the Veteran's complaints of increased pain, worse with immobility and increased paresthesia of the legs.  The examiner ordered an EMG for peripheral neuropathy and ordered that the Veteran return to the clinic once the EMG was accomplished.  Thus, there is likely recent additional, relevant evidence which should be considered prior to the adjudication of these claims.  Moreover, the Board notes that the most recent EMG prior to the newly-ordered test appears to be the study conducted in 2004 and referred to in recent examinations discussed above.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided with appropriate VCAA notice as to the claim for a higher evaluation for physiological mitral regurgitation and pulmonary incompetence.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the claims at issue, to include updated VA treatment records related to the claim for evaluation of peripheral neuropathy of the lower extremities, to include the aforementioned recently ordered EMG and clinic records.

3.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for right ear hearing loss disability and inform the Veteran of his appellate rights with respect to this decision.

4.  Then, the Veteran should be scheduled for a stress test as part of the evaluation of physiological mitral regurgitation and pulmonary incompetence.  The examiner who conducted the December 2010 examination, or a suitable substitute, should be contacted and asked to prepare an additional report involving a contemporary test measuring METS.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


